DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The communication received 08/31/2021 have been filed and considered.
Claims 1, 3-5, and 8-29 are pending. 
Claims 12-15 are withdrawn. 
Claims 1, 5, and 16-21 are currently amended.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al (US 2009/0206522) hereinafter HEIN (already of record) in view of Chen et al (US 2015/0308741) hereinafter CHEN.

As for claim 16, HEIN teaches a method for making a three-dimensional object by means of layer-wise application and selective solidification of a pulverulent building material [Abstract]. 

	The pulverulent building material is applied as the applied layer onto a build area using an application device [Fig. 1 #40; 0015; 0028-29]. The application device comprises a recoating unit (doctor blades with walls) movable across the build area in an application direction [Fig. 2 #42c-d; 0028-29]. 
	The applied powder layer is selectively solidified at positions corresponding to a cross-section of the object to be made [0023; 0025]. The steps of applying and selectively solidifying until the object is completed [0026]. 
	The application device is in communication with an outlet [Fig. 1 #9; 0021] of the supply unit [Fig. 1 #10] in at least one operation position of the application device at an end of travel of the application device across the build area (as the outlet is at the left and right ends of the building area which the application device travels over) [Fig. 1 #9], the supply unit being arranged stationary and separate from the application device [Fig. 1 #9-10]. There is a non-local heater which is used to heat the pulverulent building material after being applied on the build area [Fig. 1 #12; 0016].
	HEIN does not the preheater but does generally consider that preheating may be done to improve the speed of the process [0039-40] and that a preheater in the dosage device is conceived of [0052]. 
	CHEN teaches a method for making a three-dimensional object by means of layer-wise application and selective solidification of a pulverulent building material [0004; Fig. 1A]
	The pulverulent building material is locally preheated in a preheater [Fig. 2A #21; 0017] attached to a supply [Fig. 2A #20; 0017] to be applied in an applied powder layer. The 
A portion of the pulverulent building material is received by the preheating unit, the pulverulent building material is heated in the preheating module by means of the locally effective radiant heater and the heated pulverulent building material is transferred from the preheating unit to the recoating unit [0017-19]. CHEN teaches that by preheating the powder in this manner, the speed and quality of the three-dimensional object fabrication and the produced object is improved [0008].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added/replaced the dosing device of HEIN with the dosing device and preheater of CHEN in order to allow for preheating which improves the speed and the quality of the three-dimensional fabrication process and resultant product. While the preheater of CHEN does not explicitly state using a radiant heater, it is the Examiner’s understanding that necessarily some heat would radiate out from the heater and be absorbed by the powder. In the alternative, HEIN further teaches that preheating can be accomplished by a radiant heater in the devices that are in direct contact with the powder [0040]. Therefore, the heater of CHEN being a radiant heater would have amounted to a simple substitution of preheaters. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].



As for claim 16, HEIN/CHEN teach claim 1 for the process and claim 8 which contains the well-formed therein which receives building material at a top end and discharging building material through a bottom end as the recoating unit moves across the build area [HEIN: Fig. 2 #48; 0029].
HEIN/CHEN further teach a metering device at the bottom of the supply and upstream the outlet (dosage devices with corresponding powder amount control bars) [HEIN: Fig. 1 #9; 0015; CHEN #202; 0018] and that the preheating module further includes the radiant heater above the building material supplied to the interior space (space in which the powder is dosed which the Examiner understands to be the space at the powder amount control bars) [CHEN: Fir. 2A #212]. In this space the pulverulent building material is preheated to a predetermined preheated temperature (the temperature at which the powder is sufficiently dried) and then dispensed out through a controlled discharge from the outlet using the metering device [CHEN: 0017-18].

As for claim 17, HEIN/CHEN teach claim 16.

As for claim 18, HEIN/CHEN teach claim 17 and CHEN is silent to the heater being turned off even if the temperature is adjusted [0022]. Therefore, it is understood that the heater of the 

As for claim 19, HEIN/CHEN teach claims 16 and 18.

As for claims 20-21, HEIN/CHEN teach claims 16-17.

As for claims 22-23, HEIN/CHEN teach claims 16-17 but do not teach a fluidization unit to supply a protective gas to the interior of the preheating module to fluidize the pulverulent building material. However HEIN further teaches that the supplying of protective gas (nitrogen gas as it is not taught to react with the substrate therefore is substantially a ‘protective’ gas) through fluidization aids in homogenizing the building material and improving its flowability which would be appreciated in a device intended to supply the building material [Abstract; 0029; 0031].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a fluidizer as taught by HEIN in the preheating/dosing module of HEIN/CHEN in order to improve the homogenization and flowability of the powder to be dispensed. 

As for claims 24-25, HEIN/CHEN teach claims 16-17 and a stirring unit to stir the pulverulent building material in the interior space (as the whole accommodation space which includes the interior space is stirred by the stirrer) [Fig. 2A #203; 0018].

As for claims 28-29, HEIN/CHEN teach claims 16-17 and that the radiant heater is a predefined distance from the surface of the pulverulent building material [CHEN: Fig. 2A #212]. 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al (US 2009/0206522) hereinafter HEIN (already of record) in view of Chen et al (US 2015/0308741) hereinafter CHEN as applied to claims 16-17 and further in view of Harvey (US 2008/0120802) hereinafter HARVEY (already of record) and Kwon (US 2010/0088845) hereinafter KWON (already of record).

	As for claims 26-27 HEIN/CHEN teach claims 16-17 but do not teach a blower to clean off the local radiant heater.
	HARVEY teaches a blower (cleaning tool) that can be used to clean the exterior surface of radiators and/or heat exchangers that are closely packed together and can be used to clean electronic equipment (in confined spaces, an additive manufacturing device is substantially an electronic) [0063; 0068] and which can employ gas to clean [0067],

KWON teaches that it is important to clean dust off of the heat radiators of electronic appliances as dust buildup (which the Examiner would expect in an additive manufacturing device to include stray powder buildup) increases the likelihood of fire and reduces heat efficiency.
.

Claims 1, 3-5, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al (US 2009/0206522) hereinafter HEIN (already of record) in view of Scott (US 2011/0223349) hereinafter SCOTT and Cox (US 2006/0214335) hereinafter COX.

As for claim 1, HEIN teaches a method for making a three-dimensional object by layer-wise application and selective solidification of a pulverulent building material comprising the steps of [Abstract; Fig. 1; 0001-2; 0015]: 
locally preheating the pulverulent building material to be applied in an applied powder layer in a supply unit (as the supply container can include preheating) [Fig. 1 #10; 0021; 0039], 
applying the pulverulent building material as the applied layer onto a build area by an application device [Fig. 1 #40; 0015; 0028-29], wherein the application device comprises a recoating unit (doctor blades with walls) movable across the build area in an application direction [Fig. 2 #42c-d; 0028-29]; 
selectively solidifying the applied powder layer at positions corresponding to a cross- section of the object to be made; and repeating the steps of applying and selectively solidifying until the object is completed; and providing [0023-26], 

wherein the application device is in communication with an outlet [Fig. 1 #9; 0021] of the supply unit [Fig. 1 #10] in at least one operational position of the application device at an end of travel of the application device across the build area (as the outlet is at the left and right ends of the building area which the application device travels over) [Fig. 1 #9], 
the supply unit being arranged stationary and separate from the application device [Fig. 1 #9-10].
HEIN does not teach that there is a preheater within the supply unit nor that the supply unit is supplied by a separate supply. 
SCOTT teaches powder devices for use in additive manufacturing methods [Abstract] in which a supply unit (a cassette) can be replenished by a larger bulk storage hopper that feeds into it [0055], this supply unit can contain a heater within it [0039]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a heater within the supply unit of HEIN as SCOTT teaches that this is a known method of employing heating within a pulverulent supply container and HEIN teaches that preheating improves processing time. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have supplied powder from a bulk hopper as taught by SCOTT to the supply unit of HEIN as a means of replenishing the supply unit of HEIN. The combination of prior art elements (supplying a supply unit using a bulk hopper) according to known methods prima facie obvious [see e.g. MPEP 2143(I)(A)].

SCOTT does not teach the exact kind of heater utilized within the powder container, however HEIN further teaches that one preferred pre-heating (performed before sintering) heater is a radiant heater [0016]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the radiant heater of HEIN as the heater of SCOTT as this would have been a simple substitution of heaters. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].
HEIN/SCOTT do not teach that the radiant heater is a vertical distance from the pulverulent surface within the supply unit (preheating module in this combination).

COX teaches a layer by layer additive manufacturing method [Abstract] in which a radiant preheater [Fig. 2 #122; 0039] is disposed above the pulverulent substrate contained in a supply container [Fig. 2 #124 and 126; 0039].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the preheater positions of being above a pulverulent substrate as taught by COX in the preheating module of HEIN/SCOTT as this would have amounted to a simple substitution of heater locations in which preheating can be accomplished. A simple substitution of one known element for another to obtain predictable prima facie obvious [see e.g. MPEP 2143(I)(B)]. As HEIN further teaches fluidizing of the pulverulent substrate within the supply container it is understood that adequate mixing to heat the pulverulent substrate can be achieved (it is understood that the mixing due to fluidization in the application device would also occur for the powder supply should it contain fluidization steps and devices) [0034; 0051]


As for claim 3, HEIN/SCOTT/COX teach the claim 1, and HEIN further teaches that the recoating unit is at least partially closed in the application direction and in an opposite direction to the application direction (as it has walls which close it off in the left and right directions) [see claim 1].

As for claim 4, HEIN/SCOTT/COX teach claim 1, and HEIN further teaches filling the application device with the pulverulent building material at a filling location [Fig. 1 #9; 0015]. The radiant heater is spaced apart from the filling location in an application direction or in an opposite direction to the application direction (by being above it as part of the supply device) [refer to the inclusion of COX in claim 1]

As for claim 5, HEIN/SCOTT/COX teach claim 1 and it is understood in the context of this combination that the application device is first sent to a location of the locally effective radiant heater (the dosing location i.e. the horizontal axial location of the radiant heater) [HEIN: 0021] before receiving a dose (by completing an application round and levelling the powder layer) 

As for claim 8, HEIN/SCOTT/COX teach claim 1 and HEIN further teaches that the application device comprises a dosing unit (supply chamber) [Fig. 2 #48] between the preheating unit and the recoating unit that is moved together with the recoating unit during application of the layer and further dosing the pulverulent material in the recoating unit [0029]. 

As for claim 10, HEIN/SCOTT/COX teach claim 1 and HEIN further teaches that the pulverulent building material to be applied is fluidized [0029] during heating (the Examiner notes that during the preheating is not explicitly claimed and that an additional heating can occur in the application device) using heated gas (as the fluid medium which is the gas is brought to a temperature at least of the powder) [0038; 0040]. 

As for claim 11, HEIN/SCOTT/COX teach claim 1 and COX further teaches that the locally effective heater is arranged a predefined distance from the surface of the pulverulent building material to be heated [Fig. 2 #122].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8-11, have been considered and the Examiner agrees that due to the limitation which now requires that there be a heater that is both within the preheating module and a vertical distance (as opposed to simply a predetermined distance as required in claims 28-29) from the pulverulent material surface (as opposed to merely being above pulverulent material which can include being above the bottom-most layer of the pulverulent material as applied in claims 16-17) which is within the preheating module that the previous prior art combination has been overcome. However, the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. 

Applicant argues that the heater of CHEN is not radiant.
Whether or not the heater of CHEN is not radiant the Examiner notes the rejection supplied in the previous office action:
“While the preheater of CHEN does not explicitly state using a radiant heater, it is the Examiner’s understanding that necessarily some heat would radiate out from the heater and be absorbed by the powder. In the alternative, HEIN further teaches that preheating can be 

Applicant argues that the radiant heater of claims 16 and 17 must be vertically displaced from the pulverulent building material surface.
The Examiner respectfully disagrees. It is the Examiner’s understanding that as currently claimed, the heater must merely be above the pulverulent material supplied to the space. Therefore, the heater can be above the bottom most layer of the pulverulent material and in that manner be “above” the pulverulent material which would be the case of CHEN [Fig. 2A #212]. 
For the reasons above, the rejections against claims 16-17 and their dependencies are maintained. 

Applicant’s arguments and amendments pertaining to the indefiniteness rejection have successfully overcome the rejection under 35 U.S.C. 112, their corresponding rejections have been removed. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
                                                                                                                                                                                         /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712